Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Hempstead Public School District, dated March 21, 1981, which, after a hearing conducted pursuant to section 75 of the Civil Service Law, found petitioner guilty of the charge of “gross insubordination” and imposed a penalty of a 30-day suspension without pay and a $100 fine. Petition granted, determination annulled, on the law, without costs or disbursements, and respondent is directed to restore petitioner to her position, with full pay for the period of suspension less the amount of compensation which she may have earned in any other employment or occupation and any unemployment insurance benefits she may have received. Gross insubordination denotes conduct which is intentional and contumacious (see Matter of Griffin v Thompson, 202 NY 104, 113). To sustain the charge there must be a showing of willful disobedience of an order, directive, rule, regulation, policy, or law (see Matter of Reisig v Kirby, 62 Misc 2d 632, affd 31 AD2d 1008). No such showing was made. The evidence did not relate to the charge. Thus, the determination was not supported by substantial evidence and must be annulled (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180). O’Connor, J. P., Bracken, Brown and Niehoff, JJ., concur.